Citation Nr: 0312431	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  97-20 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for a psychiatric 
disability, currently rated as 70 percent disabling.

2.  Entitlement to an increased evaluation for chronic low 
back strain, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from June 1966 to May 
1968.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  When the appeal was 
first before the Board in April 2000, the veteran not only 
requested increased evaluations for back and psychiatric 
disabilities, but he also asked for a total rating based on 
individual unemployability due to his service-connected 
disabilities (TDIU).  At that time, the veteran's psychiatric 
disorder was rated as 30 percent disabling.

In April 2000, the Board remanded the veteran's claims for 
the purpose of obtaining additional medical documents.  The 
Board also requested that the veteran undergo various medical 
examinations in order to determine how disabling the 
veteran's service-connected disabilities were.  As a result 
of that remand, the veteran underwent a psychiatric 
examination and those results were forwarded to the RO for 
review.  In a February 2002 rating decision, the RO assigned 
a 70 percent disability rating for the veteran's mental 
disorder and granted the TDIU.  The effective date of the 
rating increase and the TDIU was April 3, 1996 - the date 
that the veteran's application for benefits was received by 
the RO.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  The veteran's psychiatric disorder is manifested by 
severe depression, intrusive thoughts, and depression.  He 
has not repudiated others, he does not act grossly 
inappropriately, he is not a danger to himself or others, and 
he is able to perform the duties and tasks of everyday 
living.  

3.  The veteran's service-connected low back strain is 
currently manifested by complaints of pain with no objective 
findings attributable to the disability on examination.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent 
for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Codes 9400 (1996) 
and 9432 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for a lower back disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified of the evidence 
required to substantiate his claims in the rating actions, by 
the statement of the case (SOC) issued in April 1997, along 
with the Board's remand and the supplemental statements of 
the case (SSOC).  The Board concludes that these discussions 
adequately informed the veteran of the evidence needed to 
substantiate his claims and complied with VA's notification 
requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The 
veteran submitted a statement in conjunction with his claims.  
Moreover, VA has obtained the medical records from the 
veteran's previous noted VA treatment.  The Board notes that 
the veteran has not indicated that he received treatment at 
any other VA or non-VA medical facilities.  The veteran has 
undergone a recent VA medical examination that chronicled the 
various manifestations of PTSD from which the veteran was 
suffering therefrom.  The veteran has not, however, provided 
the VA with other relevant medical evidence that would assist 
in the processing of this claim.

As noted, during the course of this appeal, the veteran has 
offered written statements detailing his claim.  He has 
submitted a statement from his wife concerning the 
manifestations and symptoms he experiences as the result of 
his mental disorder.  Nevertheless, the veteran has not 
suggested or insinuated that other evidence was available to 
support the claim.  A December 2002 SSOC, prepared by the RO, 
notified the veteran of the VCAA, what evidence the veteran 
needed to submit and what the VA would do in order to help 
complete his application for benefits.  Since all relevant 
evidence was obtained and no evidence has been identified 
that either the veteran or VA could attempt to attain, there 
is no need for further development.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and therefore, a remand in this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has no 
further duty to assist the veteran in the development of 
facts pertinent to this claim, and the Board may decide the 
claim based on the evidence before it.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2002) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2002) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2002) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court), has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2002).  With respect to the issue before the Board, the 
appeal does not stem from the veteran's disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, are not for consideration.  
Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2002).

I.  Psychiatric Disorder

The veteran's psychiatric disability has been rated pursuant 
to the rating criteria found at Diagnostic Code 9400 (1996) 
and 9432 (2002).  During the pending appeal, new rating 
criteria for psychiatric disorders became effective.  See 61 
Fed. Reg. 52,695 (1996) (to be codified at 38 C.F.R. Part 4).  
A review of the claims folder reveals that the veteran was 
provided both the old and new criteria in the original April 
1997 SOC.  He was also provided with the new rating criteria 
in the December 2002 SSOC.  

The veteran is entitled to have his claim considered under 
the new criteria, or the old, whichever is the most favorable 
to him.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 
38 U.S.C.A. § 5110(g) (West 2002).  

The veteran's service-connected mental disorder is currently 
rated as 70 percent disabling.  Under the old criteria for 
rating service connected psychoneurotic disorders, a 70 
percent disability rating, is warranted for severe impairment 
in the ability to establish and maintain effective or 
favorable relationships with people and psychoneurotic 
symptoms were of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  The highest rating, a 100 percent schedular 
evaluation, is warranted when all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community; psychoneurotic symptoms existed 
which were totally incapacitating, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; the 
veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).

Under the new criteria, a 70 percent rating, may be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  The highest, or 100 
percent schedular evaluation, contemplates total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. Part 4, Diagnostic Code 
9432 (2002).

The veteran underwent a VA psychiatric examination in January 
2002.  The examiner noted that the veteran suffered from 
intrusive thoughts, nightmares, and flashbacks.  It was also 
reported that the veteran was irritable, nontrusting, and 
depressed.  He experienced some paranoia.  Short and long 
term memory deficits were noted, along with impaired 
concentration.  The examiner further wrote:

He is able to perform basic activities of 
daily living on his own currently.  The 
only activity he engages in productively 
is house cleaning and going to his 
medical appointments, physical therapy, 
occupational therapy, the Wellness 
Clinic. . . . He is able to get around 
his neighborhood and navigate, but he 
admits to losing things. . . .

The examiner reclassified the veteran's psychiatric 
disability as a bipolar disorder.  A global assessment 
functioning (GAF) score of 35 was given.  Further reported by 
the examiner was the following:

	. . . impairments alone render him 
virtually incapable in his current state 
of performing in a competitive workplace 
environment.  His member impairment is 
significant, his anxiety is profound, and 
his depression is profound. . . . .

Clinical evidence indicates that the veteran continues to 
suffer from most of the typical bipolar disorder symptoms.  
Yet, the evidence does not indicate totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality.  The veteran is not totally isolated from others.  
There is no evidence of disturbed thought or behavioral 
processes that result in profound retreat from mature 
behavior.  The examination of record has repeatedly noted 
that the veteran was oriented without cognitive deficits.  
The veteran is able to perform the activities of daily living 
and personal hygiene has been described as adequate.  The 
treatment records do not suggest that the veteran is unable 
to discriminate between delusions or hallucinations, and all 
of the medical evidence does not insinuate that the veteran 
is a danger to himself or others.

The veteran's GAF score from his latest VA medical 
examination was 35.  A GAF score of 31 to 40 contemplates 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF score of 21 to 30 contemplates behavior that 
is considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  See 
DSM-IV at 44-47.  A GAF score is probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).

Considering all medical evidence, it is clear that the 
veteran's psychiatric disability increased in severity over 
the course of this appeal.  However, the evidence does not 
show that the disability should be rated higher than 70 
percent disabling.  The medical evidence does not suggest 
that the veteran suffers from symptoms associated with a 100 
percent disability rating.  Although the medical evidence 
implies that the veteran may experience hallucinations 
occasionally, these hallucinations do not prevent him from 
pursuing normal, everyday functions, such as housework, 
attending meetings, and functioning outside of the home.  
While the veteran does experience short and long term memory 
loss, said loss has not seriously affected his daily living.  
Moreover, the veteran has not shown manifestations and 
symptoms that would suggest a gross repudiation of reality 
with disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior.  Therefore, it is the 
Board's opinion that the veteran's psychiatric symptoms do 
not approximate either the old or new criteria for a 
disability rating in excess of 70 percent.  

In denying the veteran's claim, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Thus, the veteran's claim is denied.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2002).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, there is 
no showing that the veteran's psychiatric disability, solely 
in and of itself, causes marked industrial interference or 
results in frequent hospitalizations.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  VAOPGCPREC 6-96 (1996).

II.  Lower Back Strain

The veteran has also requested an increased evaluation for 
his service-connected lower back disability.  The veteran's 
back disability, diagnosed as chronic low back strain, has 
been rated pursuant to 38 C.F.R. Part 4, Diagnostic Code 5295 
(2002).  

Diagnostic Code 5295 provides that a 10 percent evaluation is 
warranted for lumbosacral strain with characteristic pain on 
motion.  Id.  A 20 percent evaluation is warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position.  A 40 percent rating is warranted when 
there is severe lumbosacral strain with a listing of the 
whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  Id.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2002).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, and atrophy of disuse.  38 
C.F.R. § 4.45 (2002).

The veteran underwent a VA Spine Exam in May 1995.  The 
examiner wrote the veteran's service-connected low back 
strain:

	. . . plays no role whatsoever in 
the veteran's current condition.  By 
definition, a "strain" is an ACUTE 
muscular injury which virtually always, 
without any additional therapy, resolves, 
of it's own accord, within 2-6 weeks.  
The radiographic findings, and EMG 
findings of sclerosis of L5-S1 joint and 
spurring of the L4-5 end plates is most 
consistent with degenerative joint 
disease of the lumbar spine (a normal 
concomitant of the aging process) 
unrelated to any low back muscular 
pathology which would have resolved 
decades ago.

In conjunction with the veteran's claim, he underwent another 
VA examination of his spine in January 2002.  Although the 
veteran complained of pain and discomfort in his lower back, 
along with restriction of motion, the examiner opined that 
the problems he was experiencing with his back were either 
related to a nonservice-connected neck disability or the 
result of an automobile accident that occurred long after the 
veteran was discharged from the military.  The examiner 
further wrote:

General[ly] speaking, this veteran 
appears to be having more pain from his 
neck than his back.  The range of motion 
of lumbar spine is limited by pain. . . 
The veteran displayed no weakness in his 
lower extremities and he had no sensory 
deficits. . . . It is highly unlikely 
that his muscle strain in service in 1968 
is the cause of his lumbosacral spine 
pain today or the source of his abnormal 
MRI findings.

As noted above, the veteran's back disorder has been rated 
pursuant to 38 C.F.R. Part 4, Diagnostic Code 5295 (2002).  
If there is disc involvement, a spinal condition may be rated 
for intervertebral disc syndrome [38 C.F.R. Part 4, 
Diagnostic Code 5293 (2002)].  There is no disc involvement; 
hence, Diagnostic Code 5293 is not for application.  

The veteran does not have ankylosis or complete bony fixation 
of the spine, nor has he had a fracture of a vertebra, so 
Diagnostic Codes 5285 (residuals of fracture), 5286 (complete 
bony fixation), and 5289 (lumbar spine ankylosis) are not for 
application.  38 C.F.R. Part 4 (2002).

Diagnostic Code 5292 provides a 10 percent rating for slight 
limitation of motion in the lumbar spine and a 20 percent 
rating for moderate limitation of motion.  38 C.F.R. Part 4 
(2002).  A 40 percent rating may be assigned for severe 
limitation of motion.

The evidence reveals that the veteran's service-connected 
lower back disability has resulted in symptoms involving pain 
and varying range of motion.  Yet, the medical reports show 
that the limitations of motion are not related to the 
veteran's service-connected disability.  They are related to 
injuries to the back that occurred after the veteran was 
released from active duty for which the veteran is not in 
receipt of VA benefits.  Hence, this diagnostic code is not 
applicable to the case before the Board.  

While the Board is sympathetic to the veteran's complaints of 
pain and physical limitations as a result of his back 
disability, the medical evidence does not show that he 
suffers from symptoms and manifestations related to his 
service-connected disability.  Hence, the veteran's 
disability only warrants the currently assigned 10 percent 
disability rating, and no more, under 38 C.F.R. Part 4, 
Diagnostic Code 5295 (2002).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4 (2002), whether or not 
they have been raised by the veteran or his representative, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Yet, in this instance, the Board finds no provision 
under which to assign a higher rating.  Furthermore, the 
Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 36- 
97, 63 Fed. Reg. 31,262 (June 8, 1998).  In this case, 
however, the veteran does not exhibit weakness or 
instability, deformity, atrophy, fasciculation, or other 
signs of disability greater than the impairment recognized by 
the current evaluation.  The veteran's limitation varies, and 
the current 10 percent rating adequately rewards the veteran 
for the extent of his disability reasonably attributable to 
his military service.  Thus, the Board finds that 38 C.F.R. 
§§ 4.40, 4.45 or 4.59 support the current disability rating, 
but do not provide a basis for a higher rating than the 10 
percent already awarded.

In denying the veteran's claim, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Thus, the veteran's claim is denied.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2002).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, there is 
no showing that the veteran's back disability causes marked 
industrial interference or results in frequent 
hospitalizations.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).

ORDER

Entitlement to an increased evaluation for a psychiatric 
disability is denied.  

Entitlement to an increased evaluation for chronic low back 
strain is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 

